DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7-20 are rejected.
Claim 6 is objected to.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10848875. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar in scope and directed toward ‘common subject matter’ as illustrated in the chart below for claim 1 of the instant application.
Instant Application 17071290
US Patent Number: 10848875
1. An actuator, comprising: a stub having a width in a first direction; and a vane extending in a second direction perpendicular to the first direction, the vane attached to the stub at an end, forming a cantilever, the vane comprising: a first portion including the end attached to the stub, the first portion having a first width in the first direction that is greater than the width of the stub; and a second portion including an end free from the stub, the second portion having a second width in the first direction that is different from the first width; and one or more layers of piezoelectric material supported by the vane.

20. An actuator, comprising: a stub comprising a slot having a width in a first direction; and a beam extending along a second direction perpendicular to the first direction and attached to the stub at one end forming a cantilever, the beam comprising a vane and a piezoelectric material supported by the vane, the slot of the stub receiving a first portion of the vane to attach the beam to the stub, a second portion of the vane extending free from the stub in the second direction, the first portion of the vane having a width in the first direction larger than the width of the slot and the second portion of the vane having a width in the first direction that is the same as or smaller than the width of the slot, wherein during operation of the actuator, the piezoelectric material is energized to displace a portion of the beam extending from the stub along an axial direction perpendicular to a plane defined by the first and second directions.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US PUB 20090045700, hereinafter Sasaki) in view of Tamura (20140254328, hereinafter Tamura).
Regarding claim 1, Sasaki discloses an actuator (e.g. a piezoelectric vibrator 50A), (see at least the abstract) comprising: a stub (e.g. a holder 12) having a width in a first direction (see figure 4); and a vane (e.g. a shim member 18) extending in a second direction perpendicular to the first direction (see figure 4), the vane attached to the stub at an end, forming a cantilever (see figure 4b), the vane comprising: a first portion including the end attached to the stub, the first portion having a first width in the first direction; and a second portion including an end free from the stub, the second portion having a second width in the first direction (see figures 4a, 4b); and one or more layers of piezoelectric material (e.g. piezoelectric ceramic plates 16, 17) supported by the vane (see [0020]-[0021] and figures 4a, 4b).
Sasaki does not explicitly disclose that the first width of the first portion of the vane is different from the second width of the second portion of the vane. 
 Tamura in the same field of endeavor teaches an actuator (see at least the abstract) comprising a vane (e.g. a vibrating piece 3A) in the form of a cantilever (see figure 2), wherein the vane comprising a first portion (e.g. a base portion 32) having a first width that is different from the width of a second portion (e.g. a free end portion 30, 31 having a narrower width), (see Tamura, [0054], [0070], figures 2-4). Therefore it would have been obvious to configure the base portion of the vane with a width that is different from the width of the free end portion as taught by Tamura in the teachings of Sasaki so as to achieve a better structural support at the base of the vane, and thereby further improving the integrity of the actuator.
More so, the combination of Sasaki and Tamura further teaches that the width of the first portion of the vane is greater than the width of the stub (see Sasaki, figure 4 and Tamura, figure 4). 

Regarding claim 2, Sasaki as modified by Tamura discloses the actuator of claim 1, wherein during operation of the actuator, the one or more layers of piezoelectric material (e.g. piezoelectric ceramic plates 16, 17) are energized to displace (e.g. vibrate) the second portion (elongated free end portion) of the vane (shim member 18) along a direction perpendicular to a plane defined by the first and second directions (see Sasaki, [0022] and [0033], figures 4 and 9).

Regarding claim 3, Sasaki as modified by Tamura discloses the actuator of claim 1, wherein the stub (holder 12) comprises a slot (e.g. groove 12a) for receiving the first portion of the vane, the slot having a width in a first direction (see Sasaki, [0022] and figure 4).

Regarding claim 4, Sasaki as modified by Tamura discloses the actuator of claim 1, wherein the second portion of the vane has a width in the first direction that is the same as or smaller than the width of the stub (see Sasaki, figure 4).

claim 5, Sasaki as modified by Tamura discloses the actuator of claim 1, wherein the first portion (e.g. base portion) of the vane (e.g. a vibrating piece 3A) comprises one or more wings (e.g. convex sections 50) extending from the stub in the first direction (see Tamura, [0070], figures 2 and 4).

Regarding claim 7, Sasaki as modified by Tamura discloses the actuator of claim 5, wherein the one or more wings extending from the stub comprise two wings (e.g. right and left sections 50) that are symmetric about an axis extending along the second direction (see Tamura, [0070], figures 2 and 4).

Regarding claim 8, Sasaki as modified by Tamura discloses the actuator of claim 5, but fails to explicitly disclose wherein the one or more wings of the vane each extend from the stub by a distance between 2mm and 10mm. However, it would have been obvious to any person having an ordinary skill in the art to extend the wings (side lobes) of the vane (vibration member 3) from the stub by a distance between 2mm and 10mm if such will provide an optimum result, since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claim 9 is similarly rejected as claim 8 above.

Regarding claim 10, Sasaki as modified by Tamura discloses the actuator of claim 5, wherein a shape of each of the wings (sections 50) is one of a rectangle, a half circle, or a half ellipse (see Tamura, figures 2 and 4).

claim 11, Sasaki as modified by Tamura discloses the actuator of claim 5, wherein the vane (shim member 18) has a height between 0.1mm and 1.0mm in a direction perpendicular to the first direction and to the second direction (see Sasaki, [0058] and figure 4).

Claim 12 is similarly rejected as claim 8 above.

Regarding claim 13, Sasaki as modified by Tamura discloses the actuator of claim 1, wherein the first width is greater than the second width (see Tamura, figures 2 and 4).

Regarding claim 14, Sasaki as modified by Tamura discloses the actuator of claim 1, but fails to explicitly disclose wherein the first width is less than the second width. However, it would have been obvious to any person having an ordinary skill in the art to configure the shape of the vane such that the first width is smaller than the second width if such a configuration is desired since it has been held that: changing the shape of an object is an ordinary matter of design choice, absent any persuasive evidence that the particular claimed configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). 

Regarding claim 15, Sasaki as modified by Tamura discloses the actuator of claim 1, wherein the first portion of the vane (e.g. a vibrating piece 3A) has a tapered width as the vane extends away from the stub (see Tamura, figures 2 and 4).

Regarding claim 17, Sasaki discloses a panel audio loudspeaker (see at least the abstract, and figure 9), comprising: a panel (e.g. a panel body 14) extending in a plane (see figure 4); and an actuator (e.g. a piezoelectric vibrator 50A) coupled to the panel and configured to couple vibrations to the panel to cause the panel to emit audio waves (see [0033] and figure 4), the actuator comprising: a stub (e.g. a holder 12) having a width in a first direction (see a vane (e.g. a shim member 18) extending in a second direction perpendicular to the first direction (see figure 4), the vane attached to the stub at an end, forming a cantilever (see figure 4b), the vane comprising: a first portion including the end attached to the stub, the first portion having a first width in the first direction; and a second portion including an end free from the stub (see figure 4), the second portion having a second width in the first direction (see figures 4a, 4b); and one or more layers of piezoelectric material (e.g. piezoelectric ceramic plates 16, 17) supported by the vane (see [0020]-[0021], [0033] and [0063], figures 4 and 9).
Sasaki does not explicitly disclose that the first width of the first portion of the vane is different from the second width of the second portion of the vane. 
However, Tamura in the same field of endeavor teaches an actuator (see at least the abstract) comprising a vane (e.g. a vibrating piece 3A) in the form of a cantilever (see figure 2), wherein the vane comprising a first portion (e.g. a base portion 32) having a first width that is different from the width of a second portion (e.g. a free end portion 30, 31 having a narrower width), (see Tamura, [0054], [0070], figures 2-4). Therefore it would have been obvious to configure the base portion of the vane with a width that is different from the width of the free end portion as taught by Tamura in the teachings of Sasaki so as to achieve a better structural support at the base of the vane, and thereby further improving the integrity of the actuator.
More so, the combination of Sasaki and Tamura further teaches that the width of the first portion of the vane is greater than the width of the stub (see Sasaki, figure 4 and Tamura, figure 4).

Regarding claim 18, Sasaki as modified by Tamura discloses the panel audio loudspeaker of claim 17, wherein the panel comprises a display panel (e.g. a cell phone screen), (see Tamura, [0089]).

claim 19, Sasaki as modified by Tamura discloses the panel audio loudspeaker of claim 17, wherein during operation of the actuator, the one or more layers of piezoelectric material are energized to displace (vibrate) the second portion (free end portion) of the vane (shim member 18) along a direction perpendicular to a plane defined by the first and second directions (see Sasaki, [0022] and [0033], figures 4 and 9).

Regarding claim 20, Sasaki discloses a mobile device (see figure 9) comprising: an electronic display panel (e.g. display panel 71) extending in a plane (see figure 9b); a chassis (e.g. a housing 72) attached to the electronic display panel and defining a space between a back panel of the chassis and the electronic display panel; and an actuator (e.g. a piezoelectric vibrator 79) housed in the space and attached to a surface of the electronic display panel, (see figure 9b); the actuator comprising: a stub (e.g. a holder 12) having a width in a first direction (see figure 4); and a vane (e.g. a shim member 18) extending in a second direction perpendicular to the first direction (see figure 4), the vane attached to the stub at an end, forming a cantilever (see figure 4b), the vane comprising: a first portion including the end attached to the stub, the first portion having a first width in the first direction; and a second portion including an end free from the stub (see figure 4), the second portion having a second width in the first direction (see figures 4a, 4b); and one or more layers of piezoelectric material (e.g. piezoelectric ceramic plates 16, 17) supported by the vane (see [0020]-[0021], [0033] and [0063], figures 4 and 9).
Sasaki does not explicitly disclose that the first width of the first portion of the vane is different from the second width of the second portion of the vane. 
However, Tamura in the same field of endeavor teaches an actuator (see at least the abstract) comprising a vane (e.g. a vibrating piece 3A) in the form of a cantilever (see figure 2), wherein the vane comprising a first portion (e.g. a base portion 32) having a first width that is different from the width of a second portion (e.g. a free end portion 30, 31 having a narrower 
More so, the combination of Sasaki and Tamura further teaches that the width of the first portion of the vane is greater than the width of the stub (see Sasaki, figure 4 and Tamura, figure 4).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Tamura as applied to claim 1 above, and further in view of Kawase et al (UP PUB 20070057601, hereinafter Kawase).
Regarding claim 16, Sasaki as modified by Tamura discloses the actuator of claim 1, but fails to explicitly disclose wherein the vane is formed from a metal or alloy.
However, Kawase in the same field of endeavor teaches that it is well known in the art to form a vane (e.g. a vibration portion 37) of an actuator of a metal as demonstrated in [0046] and [0050], also figure 4. Therefore, it would have been obvious to any person having an ordinary skill in the art to form the vane of metal material as taught by Kawase in the teachings of Sasaki in view of Tamura so as to achieve a vane having moderate elasticity and increased resistance to dropping effect, and thereby further improving the overall efficiency of the actuator. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OYESOLA C OJO/Primary Examiner, Art Unit 2654.